Citation Nr: 0605272	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, with low 
back pain and intermittent sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to June 1968 and September 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), continuing the veteran's 20 percent 
evaluation for lumbosacral strain with degenerative disc 
disease.  In December 2002, the RO increased the veteran's 
evaluation to 40 percent.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  For the period March 31, 1999, to September 25, 2003, the 
veteran's lumbosacral strain with degenerative disc disease, 
with low back pain and intermittent sciatica manifested with 
no muscle spasm, moderate limitation of motion, normal deep 
tendon reflexes, and normal muscle strength.

3.  For the period commencing September 26, 2003, the 
veteran's lumbosacral strain with degenerative disc disease, 
with low back pain and intermittent sciatica predominantly 
manifested with range of motion in flexion to 20 degrees, no 
extension, right lateral flexion to five degrees, left 
lateral flexion to 10 degrees, bilateral rotation to five 
degrees, diminished sensory on the lower extremities, 
diminished reflexes in left lower extremity, decreased motor 
strength in left ankle, and muscle spasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, with low 
back pain and intermittent sciatica, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 1999, prior to the enactment of the VCAA.  

An RO letter dated in February 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of her responsibility to 
submit evidence that showed that her condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate her claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  She was advised to send any other 
evidence of information she thought would support her claim.  
In addition, the veteran was provided with three VA 
examinations for her lumbar spine disability and her VA 
treatment records were obtained and associated with the 
claims folder.  Clearly, from submissions by and on behalf of 
the veteran, she is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and she has been notified of the VA's 
duty to assist.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  All 
pertinent, available evidence has been obtained in this case.  
The veteran has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Factual Background

The veteran was service connected with lumbosacral strain and 
was awarded a 10 percent evaluation, effective July 1968.  In 
November 1985, the RO increased the veteran's evaluation to 
20 percent, effective June 1985 and the disability included 
degenerative arthritis and disc bulge of the lumbosacral 
spine.

In March 1999, the veteran submitted a claim for an increased 
rating for her lumbar spine disability, stating that the 
level of severity of her disability had increased.

In September 1999, the veteran underwent a VA examination, 
wherein she stated that she had low back pain with radiating 
pain down to her bilateral legs off and on with numbness and 
tingling.  She had flare-ups of low back pain with different 
movements and motions.  She also had difficulty with walking 
distances, opening windows, and lifting objects.  Physical 
examination revealed that the lumbar spine was nontender to 
palpation and there were no paraspinal muscle spasms.  Deep 
tendon reflexes were normal bilaterally and there was no 
muscle atrophy.  Her motor strength was normal.  Straight leg 
raising was to 70 degrees bilaterally.  She was able to walk 
on her toes and heels without any discomfort.  Forward 
flexion of the lumbar spine was to 80 degrees, lumbar 
extension was to 10 degrees, and lateral flexion was to 10 
degrees.  The pertinent diagnoses were history of low back 
pain with discogenic lumbar facet hypertrophy and 
degenerative joint disease (DJD).

In December 2002, the RO increased the veteran's evaluation 
to 40 percent for her lumbar spine disability, effective the 
date of the claim for an increased evaluation.

In March 2004, the veteran underwent a VA examination, during 
which she stated that while she was driving, she would need 
to get out of the car and move around for about 15 to 20 
minutes every two hours.  In the last three years, she felt 
that she had more problems with her low back.  She noted that 
she tripped over the toe of her left shoe and had fallen from 
catching the toe of her left foot.  She also stated that the 
toe of her left foot would tend to drag and she had to work 
harder to lift her left foot.  She noticed that she had 
cramping on both sides, particularly when lying in bed on her 
back.  This happened about once a month or more.  Physical 
examination revealed flat lordosis with a palpable and 
somewhat tender defect at about the L1 level posteriorly.  
She could forward flex to 30 degrees and extend to 20 
degrees.  Lateral flexion was to 10 degrees bilaterally.  The 
examiner noted that the lumbar spine was not particularly 
involved in any of these motions.  Straight leg raising 
bilaterally was positive at 40 degrees with posterior thigh 
pain.  Laseague's sign was negative.  Neurological 
examination revealed deep tendon reflexes that were normal in 
the right knee, somewhat diminished in the left knee and 
Achilles tendon, and +- in the left ankle.  Sensory was 
diffusely diminished over both the upper and lower 
extremities on the left without specific dermatomal 
distribution.  Motor strength was normal throughout the right 
upper and lower extremities.  On the left lower extremity, 
the motor strength was decreased to 3/5 in the dorsiflexors 
of the left ankle and 4+/5 in the plantar flexors of the left 
ankle.  X-rays of the lumbar spine revealed degenerative disc 
disease between L5-S1 with degenerative arthritis of the 
lower lumbar spine on both sides of the facet joints.  The 
diagnosis was lumbar pain with either left diffuse sciatica 
or residuals of minimal right cerebrovascular accident with 
minor left hemiparesis. 

In the veteran's representative's August 2004 statement, he 
argued that because the veteran was diagnosed with 
degenerative arthritis of the lumbar spine, she should be 
entitled to a separate rating for the arthritis under Esteban 
v. Brown, 6 Vet. App. 259 (1994).

A September 2004 VA outpatient record shows that the veteran 
was examined by the neurology department.  Muscle strength 
was normal in the lower extremities.  Her rapid alternating 
movements were symmetric and her heel to shin movement was 
intact bilaterally.  Sensation to pinprick, light touch, and 
vibration were intact.  Deep tendon reflexes were normal for 
ankle jerk and knee jerk.  The diagnoses were negative for 
stenosis of the vasculature or of significant visualized 
abnormality of the brain, and microvascular small vessel 
ischemic changes were noted.  The examiner found mild 
degenerative disc disease with disc height narrowing and 
minimal disc bulging at the L5-S1, which did not cause any 
significant abnormality on the neural structures.  The 
examiner concluded that the veteran had mild degenerative 
joint disease, normal neurological findings and many somatic 
complaints requiring reassurance by the physician.

In January 2005, the veteran underwent a VA examination.  The 
examiner noted that since the veteran's March 2004 VA 
examination, she reported some increase in her low back pain.  
She attributed the pain at least in part to exercises she 
began doing in December 2004 to lengthen or increase the 
suppleness of her hip flexors.  She reported that she could 
only sit for 30 minutes before she began to develop thigh 
pain and when she stood for any period of time, she would get 
increasing low back pain, more on the left than on the right.  
Physical examination revealed a flat lordosis of less than 
five degrees.  She could forward flex to 20 degrees through 
her hips and this movement was repeatedly done with no change 
in forward range of motion.  The lordosis was absolutely 
immobile.  She could not extend beyond the vertical and 
repeatedly tried with no success.  Lateral flexion was to 
five degrees on the left and to 10 degrees on the right.  
Repetitive motion revealed no change in range of motion.  
Bilateral rotation was to five degrees with no change after 
repetitive motion.  Palpation of the low back revealed 
paraspinal muscle spasm, more on the right than the left.  
Pressure over the lateral paraspinal muscles in the lumbar 
region on the left caused some increased discomfort locally 
without radiation.  Magnetic resonance imaging (MRI) of the 
lumbar spine revealed mild degenerative disc disease with 
disc height narrowing minimal disc bulging at the L5-S1, 
which did not cause any significant abnormality on the neural 
structures, and facet hypertrophy at the L4-L5 level causing 
mild triangulation of the canal and mild medial deviation of 
the traversing nerve roots.  There was also mild to moderate 
left neural foraminal narrowing at this level.  The diagnosis 
was osteoarthritis of the lumbar spine.


Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).


5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293 Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5295 Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
Rating
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

   

38 C.F.R. § 4.71, Plate V (2005).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 40 percent for the veteran's 
lumbosacral strain with degenerative disc disease, with low 
back pain and intermittent sciatica is not warranted.  As 
such, the Board notes that in January 2005, the veteran was 
noted to have very limited range of motion in flexion to 20 
degrees, no range of motion in extension, and severely 
limited lateral flexion and rotation.  In March 2004, she was 
noted to have somewhat diminished neurological impairment of 
her left lower extremity; however, in September 2004, an 
evaluation in the neurological department of the VA medical 
center showed that her neurological function was normal.  
Using the rating criteria in effect prior to September 23, 
2002 for intervertebral disc syndrome, these symptoms would 
not allow for an evaluation in excess of 40 percent because 
the veteran did not have pronounced intervertebral disc 
syndrome, with persistent symptoms such as sciatic 
neuropathy, absent ankle jerk, or bowl or bladder impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As such, 
although she has severely limited range of motion of the 
lumbar spine, her neurological symptoms are not shown to be 
persistent as she was found to have diminished sensory in 
March 2004, but normal neurological examination in September 
2004.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) was amended 
September 23, 2002.  Under this amended code, the veteran's 
degenerative joint disease may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  There is no medical evidence of 
record that shows the veteran required bed rest prescribed by 
a physician and treatment by a physician due to 
intervertebral disc syndrome.  Hence, consideration of the 
lumbar spine pathology under revised Diagnostic Code 5293 is 
not for application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Using the criteria for disabilities of the lumbar spine in 
effect prior to September 26, 2003, and the rating criteria 
as amended in September 26, 2003, the veteran's disability 
does not meet the criteria for an evaluation in excess of 40 
percent.  As such, the criteria require ankylosis of the 
spine to be eligible for an evaluation in excess of 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  
The medical evidence does not show that the veteran has 
ankylosis of the lumbar spine.  Therefore, the veteran does 
not meet the criteria for an evaluation in excess of 40 
percent using the rating criteria in effect prior to 
September 26, 2003, or as amended on September 26, 2003.

Although the diagnostic code for intervertebral disc syndrome 
changed from 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
Diagnostic Code 5243 on September 26, 2003, the rating 
criteria for intervertebral disc syndrome, based on 
incapacitating episodes, did not change.  Therefore, an 
evaluation under this code is not for application because the 
veteran was not found to have been prescribed bed rest by a 
physician, as stated above.

Regarding the veteran's representative's argument that the 
veteran is eligible for a separate rating for her 
degenerative arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005), which establishes the rating criteria for 
arthritis, states that degenerative arthritis is to be rated 
based on the limitation of motion of the affected joint.  As 
the diagnostic codes used above to rate the veteran's 
disability all relate to her limitation of motion of the 
lumbar spine, the veteran is not eligible for a separate 
rating for her degenerative arthritis.  See 38 C.F.R. § 4.14 
(2005).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, with low 
back pain and intermittent sciatica, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


